Docket No. 102619.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



JOSEPH J. MULAY et al., Appellants, v. KATHERINE MULAY,
                         Appellee.

                   Opinion filed March 22, 2007.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

     In this appeal, the circuit court of Peoria County found that the
statute governing grandparent visitation, section 607(a–5) of the
Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS
5/607(a–5) (West Supp. 2005)), is facially unconstitutional and
dismissed the visitation petition. Prior to examining the propriety of
that ruling, however, we must address the Attorney General’s
argument that the trial court improperly ruled on the constitutionality
of the statute when nonconstitutional grounds were available. We
agree with the Attorney General and accordingly vacate the trial
court’s decision, remanding the cause for further proceedings.
                            I. BACKGROUND
    Peoria County deputy sheriff James Mulay was killed in May
2003. He was survived by his wife, Katherine (mother), two sons
(grandchildren), Joseph, born in 1999, and Jacob, born in 2002, and
his parents, Joseph J. and Rita M. Mulay (grandparents). According
to their petition, the grandparents visited and helped care for their
grandchildren on a nearly daily basis before and after the death of
their son. In 2005, the mother began to limit the time the grandparents
were permitted to spend with their grandchildren. In June 2005,
Michael Stessman, the mother’s boyfriend, told the grandparents that
they could not come to their grandchildren’s home any longer and
that they could see their grandchildren only at T-ball games. Although
the grandparents sought mediation on the visitation issue, no
mediation was ever scheduled or conducted.
    The grandparents petitioned in the circuit court of Peoria County
under the version of the grandparent visitation statute in effect on
January 1, 2005 (750 ILCS 5/607(a–5) (West Supp. 2005)) for
reasonable and liberal visitation similar to the visitation they had
allegedly enjoyed in the past. The grandchildren were then ages two
and five.
    The mother filed a combined motion to dismiss pursuant to
section 2–619.1 of the Code of Civil Procedure (Code) (735 ILCS
5/2–619.1 (West 2004)), alleging defects under both section
2–619(a)(9) (735 ILCS 5/2–619(a)(9) (West 2004)) and section
2–615 (735 ILCS 5/2–615 (West 2004)) of the Code. The section
2–619 portion of the motion alleged that section 607(a–5) of the Act
unconstitutionally interfered with the mother’s fundamental liberty
interest as a fit parent in the care, custody, and control of her children
and was unconstitutionally vague. The section 2–615 portion of the
motion claimed that the petition was inadequate as a matter of law
because it contained conclusory allegations unsupported by specific
facts and did not allege that the mother was an unfit parent or that her
visitation decisions were harmful to the children’s physical, mental,
or emotional health.
    The grandparents filed a motion to amend their petition,
accompanied by the proposed amended petition, and a response to the
mother’s motion to dismiss. The mother filed a memorandum of law
supporting her motion to dismiss. The trial court subsequently entered

                                   -2-
an agreed order, granting the grandparents leave to file an amended
visitation petition. In their amended petition, the grandparents alleged
that the mother’s decision to allow them to see their grandchildren
only at T-ball games constituted an unreasonable denial of visitation
and was “harmful to the children’s mental, physical, or emotional
health.” The petition contained no additional facts to support these
allegations.
     The grandparents also filed a memorandum of law responding to
the constitutional challenges in the mother’s motion to dismiss, and
the mother filed a motion to reassert her prior motion to dismiss and
supporting memorandum of law against the amended petition. The
trial court asked the parties to submit joint answers to three factual
questions. In response, the mother’s attorney submitted a letter stating
that: (1) James and the children’s mother were married at the time of
James’ death; (2) a petition for dissolution had been filed and then
dismissed approximately 15 months prior to James’ death; and (3) no
orders other than the voluntary dismissal of the dissolution petition
had been filed before the grandparents filed their visitation petition.
     At the trial court’s request, the parties submitted briefs addressing
two constitutional questions: (1) “[w]hether the Illinois Supreme
Court in Wickham [v. Byrne, 199 Ill. 2d 309 (2002),] held that third
party visitation simply is not of a compelling interest to ever warrant
state intervention when parents are fit;” and (2) “[w]hether the Illinois
Supreme Court in [In re] R.L.S.[, 218 Ill. 2d 428 (2006),] is
interpreting Troxel [v. Granville, 530 U.S. 57, 147 L. Ed. 2d 49, 120
S. Ct. 2054 (2000),] and thus *** third party intervention into a fit
parent’s decision making if and only if there is [a] standing
requirement that presumes fitness.”
     In a written order granting the mother’s motion to dismiss, the
trial court did not address the section 2–615 portion of the motion.
Instead, the court analyzed the section 2–619 claims, finding that the
strict scrutiny standard applied to the constitutional questions because
they implicated fundamental parental rights. The court acknowledged
the statutory presumption that a fit parent’s visitation decisions do not
harm the child, but concluded that the statutory factors were not
sufficiently narrow and deferential to a parent’s superior rights to pass
constitutional muster. The court also criticized the statute’s failure to
consider parental visitation preferences and the parent’s physical and

                                   -3-
mental health, stating that parental health affected the ability to make
daily decisions, “i.e. fitness.” Based on this analysis, the trial court
believed that the revised statute contained some of the same flaws
outlined in Wickham, 199 Ill. 2d at 321. In both statutes, the court
believed the factors considered only affected the best interests of the
child and allowed judges to usurp the role of parental decisionmaker.
    Finally, the court stated that the statutory requirement that the
denial of visitation be “unreasonable, even if it is not harmful,” was
“vague.” The court added that reasonableness was determined by
application of the statutory “best interest factors” and believed that
the use of those factors in the prior version of the statute was found
to be unconstitutional. Accordingly, the court found section 607(a–5)
facially unconstitutional and granted the mother’s motion to dismiss.
    This court granted the grandparents’ direct appeal (210 Ill. 2d R.
302(a)), as well as the request of the Attorney General (State) for
leave to intervene (735 ILCS 5/2–408(c) (West 2004)).

                               II. ANALYSIS
    Before we may consider the constitutionality of section 607(a–5),
we must first address a preliminary issue raised by the State. The
State contends that the trial court prematurely reached the merits of
the constitutional issue raised by the mother because the case could
have been decided on nonconstitutional grounds. See In re
Application of the County Treasurer, 214 Ill. 2d 253, 260 (2005). The
State asserts that the trial court should have considered the sufficiency
of the grandparents’ petition as a matter of law under section 2–615,
as argued in the mother’s combined motion to dismiss, prior to
addressing the constitutional questions raised under section 2–619 of
her motion.
    In Bohnert v. Ben Hur Life Ass’n, 362 Ill. 403, 408 (1936), this
court declined to address the constitutional questions raised,
explaining that “inasmuch as we have concluded that the complaint
did not state a cause of action it becomes unnecessary to pass upon
the constitutional questions or the validity of the statute.” Since that
time, we have repeatedly cited the general principle that courts will
address constitutional issues only as a last resort, relying whenever
possible on nonconstitutional grounds to decide cases. In re E.H., No.

                                  -4-
100202, slip op. at 4 (December 21, 2006) (listing cases). We
strongly reaffirmed the continuing vitality of that principle in In re
E.H., slip op. at 4-5.
    Here, the record shows that the mother filed a motion to dismiss
the grandparents’ original petition for visitation, alleging both
constitutional grounds under section 2–619 and the petition’s legal
insufficiency under section 2–615. In her section 2–615 claim, she
argued that the petition was, on its face, “substantially insufficient as
a matter of law” because it was “replete with conclusory allegations
without supporting factual allegations as required to state a claim.”
(Emphasis added.) The mother next generally noted that conclusions
of fact or law not supported by specific factual allegations are not
admitted. In paragraph seven, she applied this principle, asserting that
the “[p]etition fails to allege any specific factual allegations that
Respondent is an unfit parent,” and in paragraph 8, she argued that
the “[p]etition fails to allege any specific factual allegations that [the
mother’s] actions and decisions regarding visitation times are harmful
to the children’s mental, physical, or emotional health.”
    In response, the grandparents filed a motion to amend their
petition, and the trial court granted that motion “[u]pon stipulation
and agreement of the parties.” The mother then filed a motion seeking
to have her original motion to dismiss and its supporting
memorandum of law “adopted, reasserted and realleged” against the
grandparent’s amended visitation petition. In her motion, the mother
noted the parties’ agreement to allow the filing of the amended
petition. She then stated that “[b]y further agreement of the parties,
[her] Motion to Dismiss *** and [her] Memorandum of Law in
Support thereof, would be adopted *** for [her] Motion and
Memorandum of Law attacking the amended Petition for Visitation.”
(Emphasis in original.) Thus, the mother raised identical allegations
in her motions to dismiss both the grandparents’ original and
amended petitions, attacking the legal sufficiency of the amended
petition.
    In its dispositive ruling on the mother’s pending motion to
dismiss, the trial court addressed only the constitutional claims under
section 2–619. It did not consider or reference the mother’s section
2–615 claim that the petition was facially insufficient as a matter of
law for failing to allege facts to support the allegations. Thus, rather

                                   -5-
than deciding the constitutionality of the statute “only as a last resort”
(In re E.H., slip op. at 4), the trial court decided the case without first
evaluating the mother’s nonconstitutional claims under section
2–615.
     In response to the State’s argument that the trial court should have
first ruled on the section 2–615 motion to dismiss, the mother
contends that the judge “essentially denied [the section] 2–615
motion and rendered it moot” in the final order. She claims that the
trial court could have believed that the defects alleged in the motion
were cured in the amended petition. The record is silent on the trial
court’s intentions in ruling on the section 2–619 motion prior to the
section 2–615 motion. Without any support in the record, we will not
presume that the trial court implicitly denied the mother’s section
2–615 motion. In addition, the mother’s claim does not address the
legal effect of the particular defects claimed in her motion to dismiss.
     The motion to dismiss argued that the petition was generally
“replete with conclusory allegations without supporting factual
allegations as required to state a claim.” (Emphasis added.) In
addition, it specifically noted that the “[p]etition fails to allege any
specific factual allegations that [the mother] is an unfit parent” or
that her conduct and visitation decisions “are harmful to the
children’s mental, physical, or emotional health.” (Emphases added.)
See Dowd & Dowd, Ltd. v. Gleason, 284 Ill. App. 3d 915, 929
(1996). While the trial court’s constitutional analysis included the
conclusion that “nothing in the statute addresses the parent’s mental
and physical health which is at the heart of a parent’s ability to make
and carry out the day-to-day child care decisions, i.e., fitness,” that
criticism was part of the court’s strict scrutiny review. It cannot be
reasonably construed to be an implicit denial of one of the mother’s
section 2–615 claims.
     Moreover, the motion to dismiss cited the absence of any specific
facts showing that the denial of visitation actually caused the children
harm. The only pertinent change in the amended petition was the
addition of the general allegation that the denial was “harmful to the
children’s mental, physical, or emotional health.” This addition did
not render moot the motion’s section 2–615 allegation that the
petition was inadequately supported by specific facts. The order also
does not support the contention that the trial court implicitly denied

                                   -6-
the section 2–615 claim. The order does not mention the section
2–615 allegations and does not determine the legal sufficiency of the
grandparents’ petition. Instead, it addresses only the facial
constitutionality of section 606(a–5).
     As we pointed out in E.H., this court has adopted Supreme Court
Rule 18(c)(4) (210 Ill. 2d R. 18(c)(4) (eff. September 1, 2006)),
requiring a court to include a written statement that the case could not
be decided on a nonconstitutional ground before finding a statute
unconstitutional. E.H., slip op. at 4. Although Rule 18(c)(4) was not
in effect when the trial court entered its order, this court has long
adhered to that principle. See In re E.H., slip op. at 4-5 (listing cases).
It is that principle that mandates the ruling in this case.
     Lastly, the mother briefly argues that her fundamental parental
rights have been infringed because the grandparents’ petition has
forced her to come into court to oppose it. Although the mother does
not cite this court’s decision in Lulay v. Lulay, 193 Ill. 2d 455, 474-75
(2000), for this contention, she cites Lulay in a similar, although
considerably more complete, argument on the merits of the
constitutional issue. Thus, we will review the mother’s argument by
examining the relevant language in Lulay.
     In Lulay, a grandmother sought visitation with her grandchildren
under a prior version of the statute at issue in this case. This court
noted that filing a visitation petition required the parents to hire
counsel and to present evidence defending their visitation decisions,
necessarily diminishing their authority over the children and
interfering with their decisionmaking rights. Lulay, 193 Ill. 2d at 474-
75. Importantly, this court made that statement while analyzing the
disputed issue of whether the constitutional challenge was reviewable
under the rational basis or strict scrutiny tests. Lulay, 193 Ill. 2d at
473-76. This court did not categorically forbid any litigation that
required a parental response because it constituted significant
interference with the fundamental rights of parents. We merely
recognized that due to the inherent burden that litigation over
nonparental visitation places on parents’ fundamental rights, strict
scrutiny was the applicable test. Lulay, 193 Ill. 2d at 476.
     In neither Lulay nor in Wickham did this court ever indicate that
the burden imposed on parental rights by litigation over these issues
was so great that the mere filing of a visitation petition was forbidden.

                                   -7-
Indeed, in each case this court conducted a full analysis despite the
significant interference with parental rights caused by the extensive
litigation. Wickham, 199 Ill. 2d at 314-22; Lulay, 193 Ill. 2d at 476-
80. Finally, there is no hint in either case that our long-standing
guideline that constitutional questions are considered only when the
case cannot be disposed of on alternative grounds is inapplicable in
nonparental visitation cases. We reject the mother’s contention that
the application of that guideline in this case impermissibly interferes
with her parental rights.
     It remains the mandate of this court that constitutional issues be
considered only when the case may not be decided on
nonconstitutional grounds. In re E.H., slip op. at 4-5. Here, the trial
court prematurely examined the constitutional question raised in the
mother’s section 2–619 motion to dismiss before resolving the
nonconstitutional issue in her section 2–615 motion. See In re E.H.,
slip op. at 5. Accordingly, we vacate the trial court’s order and
remand the cause for further proceedings to consider the
nonconstitutional issues raised in the pleadings.

                         III. CONCLUSION
    We hold that the mother’s section 2–619 motion to dismiss based
on the constitutional invalidity of section 607(a–5) of the Act cannot
properly be considered prior to the trial court’s ruling on the
nonconstitutional grounds raised in her section 2–615 motion to
dismiss. For this reason, the judgment of the circuit court of Peoria
County is vacated and the cause remanded for further proceedings.

                                             Vacated and remanded.




                                 -8-